        Case: 1:21-cv-00030-SO Doc #: 14 Filed: 06/29/21 1 of 3. PageID #: 52




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG CUNNINGHAM,                                )   CASE NO. 1:21-CV-00030-SO
                                                 )
                       Plaintiff,                )
                                                 )
        vs.                                      )
                                                 )   UNOPPOSED MOTION OF
YUSPEH RAPPAPORT LAW LLC,                        )   DEFENDANTS FOR EXTENSION
RELIABLE LEGAL MARKETING                         )   OF TIME TO FILE RESPONSIVE
CONSULTING, LLC, AND DOES 1-20,                  )   PLEADING
                                                 )
                       Defendants.               )


        Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Yuspeh Rappaport Law LLC

and Defendant Reliable Legal Marketing Consulting, LLC (collectively “Defendants”) hereby

request an extension of the time period in which Defendants may respond, by answer or otherwise,

to Plaintiff’s Class Action Complaint.

        Defendants have been in correspondence with Plaintiff seeking clarification of Plaintiff’s

allegations and claims set forth in the Complaint. These communications are currently ongoing.

As a result, Defendants request an enlargement of time of thirty days to prepare a responsive

pleading to the Complaint. Creedon v. Taubman, 8 F.R.D. 268 (N.D. Ohio 1947) (“Extensions

always may be asked for, and usually are granted upon a showing of good cause, if timely made,

Federal Rules of Civil Procedure, Rule 6(b)(1).”). Plaintiff does not oppose this Motion, and has

agreed to the relief requested herein.

        Accordingly, Defendants request that, for good cause shown, the Court extend the deadline

by thirty days — until August 1, 2021 — in which to file an answer or other responsive pleading

in this case.
    Case: 1:21-cv-00030-SO Doc #: 14 Filed: 06/29/21 2 of 3. PageID #: 53




Date: June 29, 2021                  Respectfully submitted,


                                     /s/ Laura E. Kogan
                                     Laura E. Kogan (0087453)
                                     Eric Larson Zalud (0038959)
                                     David M. Krueger (0085072)
                                     BENESCH, FRIEDLANDER, COPLAN
                                     & ARONOFF LLP
                                     200 Public Square, Suite 2300
                                     Cleveland, OH 44114
                                     Telephone: (216) 363-4500
                                     Facsimile: (216) 363-4588
                                     Email: ezalud@beneschlaw.com
                                     Email: lkogan@beneschlaw.com
                                     Email: dkrueger@beneschlaw.com

                                     Attorneys for Defendants




                                     2
        Case: 1:21-cv-00030-SO Doc #: 14 Filed: 06/29/21 3 of 3. PageID #: 54




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

UNOPPOSED MOTION OF DEFENDANTS FOR EXTENSION OF TIME TO FILE

RESPONSIVE PLEADING was served upon all interested parties using this Court’s ECF filing

system this 29th day of June, 2021.

                                                   /s Laura E. Kogan
                                                   Laura Elizabeth Kogan
                                                   Attorney for Defendants




                                               3
14788893 v1
